UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13026 BLYTH, INC. (Exact name of registrant as specified in its charter) DELAWARE 36-2984916 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Weaver Street, Greenwich, Connecticut 06831 (Address of principal executive offices) (Zip Code) (203) 661-1926 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-Accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 35,563,940 Common Shares as of November 30, 2008 Return toTop BLYTH, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4-5 Condensed Consolidated Statements of Stockholders' Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8-21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30-31 Item 4. Controls and Procedures 32 Part II.Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33-34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 2 Return toTop Part I.FINANCIALINFORMATION Item I.FINANCIAL STATEMENTS BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS October 31, January 31, 2008 2008 (In thousands, except share and per share data) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 62,409 $ 163,021 Short-term investments 9,650 30,375 Accounts receivable, less allowance for doubtful receivables of $2,554 and $2,006 respectively 65,699 35,054 Inventories 172,180 132,585 Prepaid expenses 18,749 20,134 Other current assets 30,414 11,834 Deferred income taxes 39,505 36,841 Total current assets 398,606 429,844 Property, plant and equipment, at cost: Less accumulated depreciation of $213,440 and $214,874, respectively 124,754 140,021 Other assets: Investments 15,426 22,315 Goodwill 15,678 31,854 Other intangible assets, net of accumulated amortization of $10,434 and $9,250, respectively 20,503 31,500 Deposits and other assets 11,019 11,888 Total other assets 62,626 97,557 Total assets $ 585,986 $ 667,422 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ 39,421 $ 928 Accounts payable 45,814 55,167 Accrued expenses 76,649 78,045 Dividends payable 9,604 - Income taxes payable 11,525 10,926 Total current liabilities 183,013 145,066 Deferred income taxes 23,197 29,563 Long-term debt, less current maturities 107,906 157,887 Other liabilities 35,989 35,838 Commitments and contingencies - - Stockholders' equity: Preferred stock - authorized 10,000,000 shares of $0.01 par value; no shares issued - - Common stock - authorized 100,000,000 shares of $0.02 par value; issued 50,932,836 shares and 50,922,460 shares, respectively 1,019 1,018 Additional contributed capital 140,079 138,163 Retained earnings 473,892 522,328 Accumulated other comprehensive income 19,869 25,444 Treasury stock, at cost, 15,368,896 shares and 14,557,351 shares, respectively (398,978 ) (387,885 ) Total stockholders' equity 235,881 299,068 Total liabilities and stockholders' equity $ 585,986 $ 667,422 The accompanying notes are an integral part of these financial statements. 3 Return toTop BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended October 31 (In thousands, except per share data) 2008 2007 Net sales $ 737,439 $ 791,107 Cost of goods sold 337,751 383,868 Gross profit 399,688 407,239 Selling 282,203 273,122 Administrative and other 93,019 99,351 Goodwill and other intangibles impairment 45,851 - Total operating expense 421,073 372,473 Operating(loss) profit (21,385 ) 34,766 Other expense (income): Interest expense 7,419 10,933 Interest income (3,252 ) (6,003 ) Foreign exchange and other 6,007 334 Total other expense 10,174 5,264 (Loss) earningsbefore income taxes and minority interest (31,559 ) 29,502 Income tax(benefit) expense (2,900 ) 7,940 (Loss) earnings before minority interest (28,659 ) 21,562 Minority interest 88 81 Net (loss) earnings $ (28,747 ) $ 21,481 Basic: Net (loss) earnings per common share $ (0.80 ) $ 0.55 Weighted average number of shares outstanding 35,937 39,183 Diluted: Net (loss) earnings per common share $ (0.80 ) $ 0.54 Weighted average number of shares outstanding 35,937 39,525 The accompanying notes are an integral part of these financial statements. 4 Return toTop BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended October 31 (In thousands, except per share data) 2008 2007 Net sales $ 250,805 $ 285,869 Cost of goods sold 118,555 141,704 Gross profit 132,250 144,165 Selling 95,838 100,477 Administrative and other 29,971 33,247 Goodwill and other intangibles impairment 45,851 - Total operating expense 171,660 133,724 Operating(loss) profit (39,410 ) 10,441 Other expense (income): Interest expense 2,547 3,587 Interest income (897 ) (1,953 ) Foreign exchange and other 1,770 485 Total other expense 3,420 2,119 (Loss) earningsbefore income taxes and minority interest (42,830 ) 8,322 Income tax (benefit) expense (9,948 ) 1,717 (Loss) earnings before minority interest (32,882 ) 6,605 Minority interest 30 28 Net (loss) earnings $ (32,912 ) $ 6,577 Basic: Net (loss) earnings per common share $ (0.93 ) $ 0.17 Weighted average number of shares outstanding 35,564 38,748 Diluted: Net (loss) earnings per common share $ (0.93 ) $ 0.17 Weighted average number of shares outstanding 35,564 39,067 The accompanying notes are an integral part of these financial statements. 5 Return toTop BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) Accumulated Additional Other Common Contributed Retained Treasury Comprehensive (In thousands) Stock Capital Earnings Stock Income (Loss) Total For the Nine months ended October 31, 2007: Balance, February 1, 2007 $ 1,013 $ 129,367 $ 534,897 $ (323,714 ) $ 22,130 $ 363,693 FIN 48 adoption adjustment (2,769 ) (2,769 ) Adjusted balance, February 1, 2007 1,013 129,367 532,128 (323,714 ) 22,130 360,924 Net earnings for the period 21,481 21,481 Foreign currency translationadjustments 7,294 7,294 Net unrealized gain on certain investments (net of tax $208) 340 340 Net loss on cash flow hedging instruments (net of tax of $859) (1,595 ) (1,595 ) Comprehensive income 27,520 Common stock issued in connection with long-term incentive plan 6 7,073 7,079 Common stock cancelled in connection with long-term incentive plan (1 ) (1 ) Tax benefit from stock options 303 303 Amortization of unearned compensation 947 947 Dividends (20,865 ) (20,865 ) Treasury stock purchases (35,185 ) (35,185 ) Balance, October 31, 2007 $ 1,018 $ 137,690 $ 532,744 $ (358,899 ) $ 28,169 $ 340,722 For the Nine months ended October 31, 2008: Balance, February 1, 2008 $ 1,018 $ 138,163 $ 522,328 $ (387,885 ) $ 25,444 $ 299,068 Net loss for the period (28,747 ) (28,747 ) Foreign currency translationadjustments (6,064 ) (6,064 ) Net unrealized loss on certain investments (net of tax benefit of$442) (968 ) (968 ) Net gain on cash flow hedging instruments (net of tax liability of $893) 1,457 1,457 Comprehensive loss (34,322 ) Common stock issued in connection with long-term incentive plan 1 1 Amortization of unearned compensation 1,916 1,916 Dividends (19,393 ) (19,393 ) Treasury stock purchases (11,093 ) (11,093 ) Accretion of redeemable noncontrolling interest (296 ) (296 ) Balance, October 31, 2008 $ 1,019 $ 140,079 $ 473,892 $ (398,978 ) $ 19,869 $ 235,881 The accompanying notes are an integral part of these financial statements. 6 Return toTop BLYTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended October 31 (In thousands) 2008 2007 Cash flows from operating activities: Net (loss) earnings $ (28,747 ) $ 21,481 Adjustments to reconcile net (loss)earnings to net cashused in operating activities: Depreciation and amortization 14,856 22,341 Write down of investments 6,126 - Loss on disposition of fixed assets 11 149 Gain on sale of assets - (594 ) Unrealized gain on trading investments (41 ) (62 ) Stock-based compensation expense 1,439 1,631 Deferred income taxes (9,225 ) 8,197 Equity in (loss) earnings of investee (116 ) 685 Minority interest 24 23 Goodwill and other intangibles impairment 45,851 - Changes in operating assets and liabilities, net of effect of business acquisitions and divestitures: Accounts receivable (30,914 ) (61,919 ) Inventories (40,691 ) (2,223 ) Prepaid and other (6,181 ) (12,853 ) Other long-term assets 370 2,515 Accounts payable (9,979 ) (7,754 ) Accrued expenses (4,478 ) 10,195 Other liabilities 1,600 1,185 Income taxes 684 (1,598 ) Net cash used in operating activities (59,411 ) (18,601 ) Cash flows from investing activities: Purchases of property, plant and equipment, net of disposals (6,332 ) (7,000 ) Purchases of short-term investments (60,322 ) (1,528,700 ) Proceeds from sales of short-term investments 75,190 1,573,875 Note receivable issued under revolving credit facility (4,416 ) - Proceeds from the repayment of note receivable 4,416 - Proceeds from the sales of businesses, net of cash disposed - 514 Proceeds from sale of assets - 25,423 Proceeds from sale of long-term investments 7,204 - Purchase of businesses, net of cash acquired (15,813 ) - Net cash (used in) provided by investing activities (73 ) 64,112 Cash flows from financing activities: Proceeds from issuance of common stock - 7,079 Tax benefit from stock options - 303 Purchases of treasury stock (11,093 ) (35,185 ) Borrowings from bank line of credit 560,800 - Repayments on bank line of credit (560,800 ) - Repayments of long-term debt (11,174 ) (4,094 ) Payments on capital lease obligations (375 ) (330 ) Dividends paid (9,802 ) (10,631 ) Net cash used in financing activities (32,444 ) (42,858 ) Effect of exchange rate changes on cash (8,684 ) 3,652 Net (decrease) increase in cash and cash equivalents (100,612 ) 6,305 Cash and cash equivalents at beginning of period 163,021 103,808 Cash and cash equivalents at end of period $ 62,409 $ 110,113 The accompanying notes are an integral part of these financial statements. 7 Return toTop BLYTH, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The condensed consolidated financial statements include the accounts of Blyth, Inc. (“the Company”) and its subsidiaries.All intercompany accounts and transactions have been eliminated.Investments in companies that are not majority owned or controlled are reported using the equity method and are recorded as investments.Certain of the Company’s subsidiaries operate on a 52 or 53-week fiscal year ending on the Saturday closest to January 31.European operations and one domestic direct selling entity maintain a calendar year accounting period, which is consolidated with the Company’s fiscal period.In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments necessary for the fair presentation of the Company's consolidated financial position at October 31, 2008, the consolidated results of its operations for the three and nine month periods ended October 31, 2008 and 2007 and cash flows for the nine month periods ended October 31, 2008 and 2007. These interim statements should be read in conjunction with the Company's consolidated financial statements for the fiscal year ended January 31, 2008, as set forth in the Company’s Annual Report on Form 10-K.Operating results for the three and nine months ended October 31, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending January 31, 2.Business Acquisitions On August 4, 2008, the Company signed a definitive agreement (the “Agreement”) to purchase ViSalus Holdings, LLC (“ViSalus”), a direct seller of vitamins and other related nutritional supplements, through a series of investments.The completion of the remaining investments is contingent upon ViSalus meeting certain operating targets. As part of the transaction, the Company and ViSalus entered into a $5.0 million revolving credit facility that permits ViSalus to borrow from the Company at interest rates comparable to those that the Company receives when borrowing from a third-party lender. On October 21, 2008, the Company completed the initial investment and acquired a 43.6% equity interest in ViSalus for $13.0 million in cash. As provided in the Agreement, the availability under the $5.0 million revolving credit facility was reduced to $2.5 million, of which $1.6 million was outstanding as of October 31, 2008. In addition, the Company is required, subject to the conditions in the Agreement, to make additional purchases of ViSalus’s equity interest to increase its equity ownership over time to 57.5%, 72.7% and 100.0%.These additional purchases are conditioned upon ViSalus meeting certain operating targets in calendar year 2009, 2010 and 2011, respectively, subject to a one-time, one-year extension in any year as defined in the Agreement.The purchase prices of the additional investments are based on ViSalus’s future operating results as defined in the Agreement. The Company has the option to acquire the remaining interest in ViSalus even if they do not meet the predefined operating targets. The Company has accounted for ViSalus as a business combination under Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS“) No. 141 “Business Combinations”.The Company analyzed the criteria for consolidation in accordance with ARB No. 51 “Consolidated Financial Statements” and its supporting literature, and has determined it has substantive control through its participating rights and intent to acquire additional ownership interests in ViSalus. As discussed above, the Company is required to purchase the remaining noncontrolling interests in ViSalus, if ViSalus meets certain operating targets defined in the Agreement.As a result, these redeemable noncontrolling interests have been accounted for in accordance with the guidance in EITF Topic D-98, Classification and Measurement of Redeemable Securities.Accordingly, the Company has recognized these noncontrolling interests outside of permanent equity, and will accrete changes in their redemption value through the date of redemption if it continues to be probable that the noncontrolling interests will be redeemed.The accretion of the redemption value is recognized as a charge to retained earnings, and to the extent that the resulting redemption value (determined in accordance with the Agreement) exceeds the fair value of the noncontrolling interests, the differential will be reflected in the Company’s earnings per share.As of October 31, 2008, the carrying amount of the redeemable noncontrolling interests was $0.3 million and has been reflected in Other liabilities in the Condensed Consolidated Balance Sheet. 8 Return toTop BLYTH, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 2.Business Acquisitions (continued) As mentioned in Note 15, the acquisition of ViSalus by Blyth involves related parties. ViSalus is currently owned in part by Ropart Asset Management Fund, LLC and Ropart Asset Management Fund II, LLC (collectively, “RAM”), which together own a significant minority interest in ViSalus.Robert B. Goergen, Chairman of the Board and Chief Executive Officer of Blyth; Robert B.
